UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 27, 2016 Learning Tree International, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-27248 95-3133814 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 13650 Dulles Technology Drive Suite 400 Herndon, Virginia 20171 (Address of principal executive offices) (703) 709-9119 (Registrant’s Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐
